DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  the prior art of record does not disclose or otherwise render obvious a hub assembly for a wheel wherein the ratchet mechanism comprises a ratchet ring arrangement and a pawl system; wherein rotation of the hub shell comprises (a) rotation with engagement with the hub body when the pawl system is engaged with the ratchet ring arrangement and (b) rotation without engagement with the hub body when the pawl system is disengaged from the ratchet ring arrangement; wherein maximum rotation of the hub shell before engagement of the hub body is a configured to be determined by at least one of (a) a number of ratchet rings in the ratchet ring arrangement; (b) a number of gear teeth of each ratchet ring of the ratchet ring arrangement; (c) whether gear teeth of each ratchet ring of the ratchet ring arrangement are in an aligned condition or an offset condition; (d) a number of sets of pawls of the pawl system for engagement with a gear teeth of a ratchet ring in the ratchet ring arrangement, in addition to the other claimed elements of claim 1.  The prior art of record does not disclose or otherwise render obvious a hub assembly for a wheel wherein the ratchet mechanism is configured to provide an engaged state where the hub body with the axle is configured to rotate together with the hub shell with the wheel; wherein the ratchet mechanism is configured to provide a disengaged state where the hub body with the axle is configured to rotate independently relative to the hub shell with the wheel; wherein the ratchet mechanism comprises a set of pawls and a set of ratchet rings comprising a set of teeth; wherein in the engaged state for a ratchet ring a set of teeth is configured to engage a set of pawls; wherein the engaged state comprises a power-transmission state configured for transmission of power to the wheel; and the disengaged state comprises a free-wheel state, in addition to the other claimed elements of claim 8.   The prior art of record does not disclose or otherwise render obvious a hub assembly for a wheel wherein rotation of the hub shell comprises (a) rotation with engagement with the hub body and (b) rotation without engagement with the hub body. wherein the ratchet ring system comprises adjacent ratchet rings configured for engagement with the pawl system; wherein the ratchet ring system is in an aligned condition when gear teeth of adjacent ratchet rings of the ratchet ring system are in alignment; wherein the ratchet ring system is in an offset condition when gear teeth of adjacent ratchet rings of the ratchet ring system are offset, in addition to the other claimed elements of claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLBY M HANSEN whose telephone number is (571)270-3572.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COLBY M HANSEN/Primary Examiner, Art Unit 3655